IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009

                                      No. 08 - 50457                   Charles R. Fulbruge III
                                                                               Clerk

ROBROY INDUSTRIES INCORPORATED

                                                   Plaintiff - Appellant
v.

JOSEPH SCHWALBACH AND CL SYSTEMS CORPORATION

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                    Western District of Texas Midland Division
                             No. 7:06-cv-00040-RAJ


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The District Court had jurisdiction to enter the order granting a new trial.
Consequently, the present appeal is dismissed because of the absence of a final,
appealable order.
       DISMISSED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.